United States Court of Appeals

                               FOR THE EIGHTH CIRCUIT


                                    ___________

                                    No. 96-2672
                                    ___________

William A. Hane, Jr.,                    *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
       v.                                *   District Court for the
                                         *   District of Minnesota.
National Railroad Passenger              *
Corporation, a corporation,              *        [PUBLISHED]
also known as Amtrak,                    *
                                         *
              Appellee.                  *
                                         *

                                    ___________

                     Submitted: February 14, 1997

                            Filed: April 7, 1997
                                    ___________

Before MAGILL, BEAM and LOKEN, Circuit Judges.
                               ___________


PER CURIAM.


       William Hane appeals from an adverse jury verdict and the trial
court’s1 denial of his post-trial motions in his personal injury action
under the Federal Employees’ Liability Act (“FELA”).            45 U.S.C. §§ 51 et
seq.   We affirm.




       1
      The Honorable Raymond L. Erickson, United States Magistrate
Judge, for the District of Minnesota.
I. BACKGROUND


      Hane worked for the National Railroad Passenger Corporation (Amtrak)
as a steward.      His duties included stocking dining cars. Supplies were
sometimes loaded into plastic tubs which were then carried into the car.
While loading a car in July of 1993, Hane was struck by a tub as a co-
worker was moving it up a short flight of stairs which connected the car’s
two levels.   The co-worker testified at trial that Hane was helping to move
the tub up the stairs while Hane insists he was struck from behind without
warning.   Hane and his co-worker agree that this tub, unlike most others
supplied by Amtrak, did not have a hand-hold cut into its side.      Instead
it had a groove or lip around its edges.


      Hane brought this FELA action seeking compensation for injuries
sustained in the incident.     After a four-day trial, the jury found that
Amtrak had not been negligent.   The trial court denied Hane’s alternative
motions for judgment notwithstanding the verdict or a new trial.


II.   DISCUSSION


      Hane argues that the trial court erred in failing to grant his post-
trial motions because there was no legally sufficient basis for a jury to
find that Amtrak was not negligent.        Hane asserts that, under FELA, if
there was any evidence of negligence on Amtrak’s part, the jury was bound
to return a verdict in his favor.    Hane points to the absence of a hand-
hold in the tub as evidence of negligence.


      Congress intended FELA to be a broad, remedial statute, and courts
have adopted a standard of liberal construction to




                                     -2-
facilitate Congress’ objectives.       Urie v. Thompson, 337 U.S. 163, 180-81
(1949).   However, that does not absolve a FELA plaintiff from establishing
negligence as a predicate to employer liability.        Consolidated Rail Corp.
v. Gottshall, 512 U.S. 532, ___, 114 S. Ct. 2396, 2404.          Furthermore, proof
of an accident alone is not proof of negligence.           Id.    It is the jury’s
task to determine negligence under FELA.      Rogers v. Missouri Pac. R.R., 352
U.S. 500, 506-07 (1957).


     In this case, the jury was presented with two versions of the
accident.      Hane’s account is that his co-worker carelessly dropped an
improperly     designed   container,   with   the   blow   rendering    him   semi-
unconscious.    Amtrak’s version is that Hane was pushing on the lower side
of the tub while a co-worker pulled from above; that the other worker
warned Hane that he did not have a good grip; and the tub simply slid
forward and knocked Hane’s glasses from his face.           The jury was free to
credit Amtrak’s scenario and reject Hane’s.                                   This
court, on the other hand, is not free to weigh the evidence, to pass upon
the credibility of witnesses, or to substitute our judgment for the jury’s.
Ybarra v. Burlington N., Inc., 689 F.2d 147, 150 (8th Cir. 1982).         Instead,
we must uphold a jury verdict where the evidence supports a reasonable
inference justifying the prevailing party’s position.             Hose v. Chicago
Northwestern Transp. Co., 70 F.3d 968, 976 (8th Cir. 1995).              There was
sufficient evidence for the jury to conclude that Amtrak’s negligence was
not the cause of this accident.    Therefore, the trial court did not err in
denying Hane’s post-trial motions.
     Hane also contends that the trial court failed to give proper jury
instructions.    A trial court has broad discretion in instructing the jury,
and we review those instructions to determine whether they adequately and
sufficiently state the applicable law.




                                       -3-
Gamma 10 Plastics v. American President Lines, 105 F.3d 387, 389 (8th Cir.
1997).


     The trial court advised the jury that Amtrak was not “required to
furnish the latest, best and safest tools” to its employees.    Hane claims
it was reversible error to give this instruction because the tool at issue
was neither costly nor difficult for the railroad to acquire.          This
instruction, however, is an accurate statement of a principle of law that
has been in force for the last century.    See Washington & Georgetown R.R.
v. McDade, 135 U.S. 554, 570 (1890).      It was not error to give the jury
this instruction.


III. CONCLUSION


     For the foregoing reasons, the decision of the trial court is
affirmed.


A true copy.


     Attest:


            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -4-